PER CURIAM.
American Home Assurance Company appeals a judgment in favor of defendant-appellee Abraham Chevrolet-Miami, Inc. after a bench trial. We conclude that on the evidence presented, the trial court could reasonably conclude that the automobile had been stolen from Abraham’s body shop, and that Abraham had used due care in maintaining custody of the automobile. See Value Rent-A-Car, Inc. v. Collection Chevrolet, Inc., 570 So.2d 1376 (Fla. 3d DCA 1990).
American Home attempts to distinguish Value Rent-A-Car by pointing out that in the present case, the missing automobile was never recovered. American Home contends that absent particularized proof of what happened to the missing car, the presumption that the bailee was negligent is not rebutted. We disagree. The defending party may establish through circumstantial evidence what, more probably than not, happened to the missing vehicle.
Here, the trial court could reasonably conclude that, more probably than not, the missing vehicle had been stolen. The present case is otherwise indistinguishable from Value Rent-A-Car.
Affirmed.